[Cite as State v. Bidinost, 2019-Ohio-4351.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                               No. 108023
                 v.                                  :

IVO L. BIDINOST,                                     :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 24, 2019


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CR-90-256941-ZA


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellee.

                 Mark A. Stanton, Cuyahoga County Public Defender, and
                 Cullen Sweeney, Assistant Public Defender, for appellant.


PATRICIA ANN BLACKMON, P.J.:

                   Ivo L. Bidinost (“Bidinost”) appeals from the trial court’s classifying

him as a sexual predator under former H.B. 180, which is commonly referred to as

Megan’s Law, and assigns the following errors for our review:
      I.     The trial court erred in failing to consider highly relevant
             information in making its sex offender classification decision.

      II.    The trial court’s classification decision must be reversed because
             it is predicated on erroneous and misleading factual findings.

      III.   The state failed to prove by clear and convincing evidence that
             appellant is “likely to engage in the future in one or more sexually
             oriented offenses.”

                  Having reviewed the record and pertinent law, we affirm the trial

court’s judgment. The apposite facts follow.

                  On October 28, 1991, a jury found Bidinost guilty of five counts of rape

and one count of felonious sexual penetration involving two children under the age

of 13. In November 4, 1991, the court sentenced Bidinost to life in prison. In June

1993, this court affirmed Bidnost’s convictions on direct appeal. State v. Bidinost,

8th Dist. Cuyahoga No. 62925, 1993 Ohio App. LEXIS 3097 (June 17, 1993)

(“Bidinost I”).

                  Twenty years later, on August 29, 2013, the court held a sexual

offender classification hearing pursuant to former H.B. 180 and adjudicated

Bidinost to be a sexual predator. On July 17, 2014, this court reversed, finding that

the court failed to conduct an adequate classification hearing, and the state failed to

present clear and convincing evidence that Bidinost was likely to commit a sexual

offense in the future. State v Bidinost, 8th Dist. Cuyahoga No. 100466, 2014-Ohio-

3136 (“Bidinost II”).

                  The trial court held a second classification hearing on September 30,

2014. Over three-and-a-half years later, on May 23, 2018, the court issued a journal
entry, including findings of fact and conclusions of law, again classifying Bidinost as

a sexual predator. It is from this order that Bidinost appeals.

Former H.B. 180 Sexual Offender Classification Hearings

                We review sexual offender classification proceedings under a civil

manifest-weight-of-the-evidence standard, and the court’s judgment “may not be

disturbed when the trial judge’s findings are supported by some competent, credible

evidence.” State v. Wilson, 113 Ohio St. 3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

¶ 41.

                Former R.C. 2950.09 set forth three classifications of sexual

offenders: sexual predator, habitual sexual offender, and sexually oriented offender.

“To earn the most severe designation of sexual predator, the defendant must have

been convicted of or pled guilty to committing a sexually oriented offense and must

be ‘likely to engage in the future in one or more sexually oriented offenses.’” State v.

Eppinger, 91 Ohio St. 3d 158, 161, 743 N.E.2d 881 (2001).

                It is undisputed that Bidinost was convicted of several sexually

oriented offenses in the case at hand. As to whether Bidinost is likely to reengage in

sexual offenses, former R.C. 2950.09(B)(2) states that the court

        shall consider all relevant factors, including, but not limited to * * *:

        (a) The offender’s age;

        (b) The offender’s prior criminal record regarding all offenses,
        including, but not limited to, all sexual offenses;

        (c) The age of the victim of the sexually oriented offense for which
        sentence is to be imposed;
      (d) Whether the sexually oriented offense for which sentence is to be
      imposed involved multiple victims;

      (e) Whether the offender used drugs or alcohol to impair the victim of
      the sexually oriented offense or to prevent the victim from resisting;

      (f) If the offender previously has been convicted of or pleaded guilty to
      any criminal offense, whether the offender completed any sentence
      imposed for the prior offense and, if the prior offense was a sex offense
      or a sexually oriented offense, whether the offender participated in
      available programs for sexual offenders;

      (g) Any mental illness or mental disability of the offender;

      (h) The nature of the offender’s sexual conduct, sexual contact, or
      interaction in a sexual context with the victim of the sexually oriented
      offense and whether the sexual conduct, sexual contact, or interaction
      in a sexual context was part of a demonstrated pattern of abuse;

      (i) Whether the offender, during the commission of the sexually
      oriented offense for which sentence is to be imposed, displayed cruelty
      or made one or more threats of cruelty;

      (j) Any additional behavioral characteristics that contribute to the
      offender’s conduct.

Failure to Consider Relevant Information

              In his first assigned error, Bidinost argues that the court failed to

consider Bidinost’s records from the Ohio Department of Rehabilitation and

Correction (“DRC”) as well as “the fact that Bidinost is serving a life sentence and

will only be released if found not likely to commit any future offense.” To support

this argument, Bidinost cites to a line of cases rejecting “mandatory lifetime

registration for juvenile offenders.” See e.g., In re C.P., 131 Ohio St. 3d 513, 2012-

Ohio-1446, 967 N.E.2d 729. This line of cases can be distinguished from the case at
hand, because Bidinost was tried as an adult, and the sexual offender classification

scheme that applies to him is discretionary rather than mandatory.

               Bidinost next argues that the court’s failure to consider his DRC

records “left a gigantic gap in its consideration of relevant classification information

* * * which would have weighed heavily against classifying Bidinost as a sexual

predator.” Bidinost filed his DRC records with the trial court on November 14, 2014.

The court’s May 23, 2018 journal entry classifying Bidinost as a sexual predator does

not expressly state that the court reviewed the DRC records; however, it mentions

the documents, albeit mistakenly referring to them as “the records from the Ohio

Department Rehabilitation and Connection [sic].”

               This court has held that “[t]he trial court may place as much or as little

weight on any of the factors as it chooses; the test is not a balancing one. Nor does

the trial court have to find the majority of the factors to be applicable to the

defendant in order to conclude the defendant is a sexual predator.” State v. Meek,

8th Dist. Cuyahoga No. 86879, 2006-Ohio-3003, ¶ 18. In Meek, this court affirmed

the defendant’s classification as a sexual predator, finding that the defendant’s

“revolting” criminal behavior of engaging in “a pattern of rape of both his minor

children” was sufficient evidence “irrespective of the quantitative results of the tests

given to” the defendant. Id. at ¶ 20-22. “The statute does not require a court to

discuss every factor. Rather, a court need only discuss those factors that are relevant

in making an adjudication.” Id. at ¶ 27.
               Importantly, prison records are not one of the factors listed in R.C.

2950.09, although “whether the offender has participated in available programs for

sexual offenders” is listed in R.C. 2950.09(B)(2)(f). A review of Bidinost’s prison

records does not show that he participated in any programs for sexual offenders.

Compare State v. Youlten, 151 Ohio App. 3d 518, 2003-Ohio-430, 784 N.E.2d
768, ¶ 18 (8th Dist.) (vacating the defendant’s sexual predator classification based

in part on his prison records showing that he “completed several sex offender

programs * * * and he has participated in weekly Sex Offender Therapy Groups for

over two years”).

               Accordingly, we find that the court considered facts from the trial,

which the court has the discretion to do. Therefore, we cannot say that the court

failed to consider relevant information in classifying Bidinost as a sexual predator,

and his first assigned error is overruled.

Erroneous and Misleading Factual Findings

               In his second assigned error, Bidinost argues that the court presented

Bidinost’s psychiatric report “out of context.” Specifically, Bidinost references the

report’s outdated Static-99 score suggesting a 5.7 to 23 percent chance of recidivism

within a ten-year period.    However, the report also stated that Bidinost’s revised

Static-99R score suggested a recidivism rate of 3.4 to 7.4 percent within five years.

               Bidinost also takes issue with the court’s “finding” of 300 incidents of

sexual abuse when Bidinost was convicted of only six incidents. We find nothing

misleading about this reference in the court’s journal entry, because one of the
victims testified that the abuse occurred 300 times. Bidinost I. Bidinost further

takes issue with the court’s finding that victims “showed signs of abuse with swelling

and redness on their private areas.” However, this court held in Bidinost I that the

victims’ mother noticed that both children’s penises were red and swollen. In State

v. Eppinger, 91 Ohio St. 3d 158, 167, 743 N.E.2d 881 (2001), the Ohio Supreme Court

affirmed “the court of appeals’ judgment that directed the trial court on remand to

consider ‘all parts of the record available to the court,’ including the * * * decision

rendered upon direct appeal.”

               Upon review, we find no merit to the argument that the trial court’s

decision “is predicated on erroneous and misleading factual findings,” and

Bidinost’s second assigned error is overruled.

Likelihood of Recidivism

               In Bidinost’s third and final assigned error, he argues that the state

failed to show, by clear and convincing evidence, that he is likely to commit future

sexual offenses. We find that the following evidence in the record applies to the

former R.C. 2950.09(B)(2) analysis in the case at hand. Bidinost was between 16

and 201 years old at the time the offenses were committed. Bidinost had no criminal

record prior to this case. There were two victims who were four and seven years old

at the time of the trial. There was no evidence that Bidinost used drugs or alcohol


       1The victims, who were four and seven years old at the time of trial, testified about
a somewhat vague timeframe within which these offenses occurred. From this testimony,
we can conclude that Bidinost was approximately 15 to 16 years old when he began
sexually abusing the victims. Bidinost was arrested at age 18, and he was found guilty one
week after he turned 20 years old.
in the commission of these offenses. Additionally, there is no evidence that Bidinost

suffered from any mental illness or disability.

               The nature of Bidinost’s sexual conduct in this case is abhorrent and

demonstrated a pattern of abuse. Specifically, as summarized from Bidinost I,

Bidinost and his mother lived next door to the victims’ family. The victims’ mother

left the two children, from the time they were born, in the care of the Bidinosts while

the victims’ mother worked. Starting when the oldest child was about two years old,

Bidinost began to sexually abuse him and later his younger brother. Ultimately, the

victims’ mother noticed that both children’s penises were red and swollen, and they

began to scream and cry, begging not to go to the Bidinosts’ anymore. The youngest

child “was ‘speech delayed’; wanted to urinate outside and wanted people to watch

him undress or go to the bathroom. The preschool teachers described him as hostile,

overly aggressive and overly affectionate. Their mother caught both boys with their

pants down outside at least twenty-five or thirty times.” Id. The victims’ mother

found the victims attempting to drink their own urine, sodomizing each other,

performing oral sex on each other, and “showing a precocious knowledge of sexual

activity,” including describing an erection, ejaculation, and semen. Id.

               Ultimately, the victims disclosed to a child psychologist that Bidinost

had been sexually abusing them. Id. One of the victims “described what he called

the ‘private game,’ to which he was initiated by, and in which he participated with

[Bidinost].” Id. This victim further stated to another psychologist that Bidinost

“threatened to kill him if he told anyone about playing the game and he worried
about his family.” Id. The other victim “claimed his mother would be killed if he

told her about the game.” Testimony at trial indicated that the victims played this

“game” with Bidinost “over three hundred times,” indicating that this was a pattern

of abuse rather than an isolated incident.

              On remand, the court held another sexual predator hearing on

September 30, 2014. Before rendering its decision, the court reviewed the evidence

in the record from the trial, including the transcript and exhibits, all briefs filed,

argument presented at the hearing, Bidinost I, Bidinost II, and Bidinost’s August 14

2013 psychiatric evaluation. Bidinost’s psychiatric report concludes that he has no

psychiatric history or diagnosis and no history of substance abuse or mental

challenges. Bidinost denied having committed the offenses in this case and denied

“having ever had sexual contact with a child or adolescent and denied having ever

harbored a sexual interest in such individuals.”

               Bidinost’s psychiatric report stated that his chance of recidivism

under the Static-99 test is 5.7 to 23 percent within ten years.        Furthermore,

Bidinost’s revised Static-99R score was a two, “which puts him in the low-risk

category with sexual offense recidivism rates of 3.4 to 7.4 percent.” According to the

report, a diagnosis of pedophilia was ruled out because Bidinost “reports having no

sexual interest in children and this is corroborated somewhat by the results of the

ABEL Assessment for Sexual Interest [and Bidinost] adamantly denies having

committed the offenses” in this case.

              On May 2018, the court made the following findings.
      When looking at the facts and the factors, there were multiple young
      victims who were sexually abused over a period of time. Bidinost used
      his position as a babysitter to sexually exploit the victims in his house
      while their mother worked. The factors show that this offender
      contemplated a pattern of conduct over his victims. It was an extended
      period of time that resulted in 300 incidents of sexual abuse.
      Furthermore, Bidinost used his position as an adult who watched the
      victims to carry out the acts and used threats to ensure that the victims
      did not tell anyone.

              Upon review, we find that the court’s judgment classifying Bidinost

as a sexual predator is supported by competent credible evidence in the record.

While there are a few factors that weigh against Bidinost’s likelihood of recidivism,

such as Bidinost’s lack of a prior criminal record or a psychiatric diagnosis, the

victims’ tender ages, the pattern and severity of the abuse, and the accompanying

cruelty and threats weigh heavily in favor of recidivism.

              Accordingly, Bidinost’s third assigned error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                     ____
PATRICIA ANN BLACKMON, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
MICHELLE J. SHEEHAN, J., CONCUR